Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1, 11, 13-20, 36-37, 41 and 48 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 20 and 41.
The combination of claims specify a method and a device for transmitting, to a user equipment, scheduling information in a downlink subframe to schedule the UE to transmit uplink (UL) data in at least one UL subframe comprising a plurality of UL subframe on an unlicensed carrier, wherein the scheduling information comprises a clear channel assessment (CCA) type, a number of scheduled subframes, timing offset information of the scheduled subframes, and information for indicating a location of an ending symbol in a last one of the plurality of UL subframes, wherein the CCA type comprises CCA of a predefined detection duration and CCA of multiple detections with random backoff, and receiving the UL data transmitted by the UE wherein in response to self-scheduling is adopted and the UL and downlink subframes belong to a same maximum channel occupation time (MCOT), the CCA type is the CCA of the predefined detection duration, and wherein in response to a plurality of UEs are to be scheduled, the plurality of UEs are scheduled in one of the following manners: a first manner: a same set of UEs are scheduled in all of the plurality of UL subframes; and a second manner: a different set of UEs are scheduled in each of the plurality of UL subframes.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to the allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the limitations wherein in response to self-scheduling is adopted and the at least one UL subframe and the downlink subframe belong to a same maximum channel occupation time (MCOT) the CCA type is the CCA of the predefined detection duration.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416   



/KENNY S LIN/Primary Examiner, Art Unit 2416